Case: 15-20624      Document: 00513850283         Page: 1    Date Filed: 01/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-20624                                FILED
                                  Summary Calendar                       January 26, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
STACIE ANN SHAKIR,

              Plaintiff—Appellant,

v.

JIM MURRAY FINANCIAL, d/b/a Nationwide Insurance Company,

              Defendant—Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-1911


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Fifth Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.